DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the sulfur-oxidizing microorganism of Acidithiobacillus thiooxidans of claims 8 and 11 in the reply filed on 2/1/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9, 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 1-8, 11-14 have been considered on the merits herein. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: The section entitled Industrial Applicability on page 22 of the specification, lines 10-21 seems to be misplaced and does not appear to be related to applicant’s invention.  Appropriate correction is required.
Claim Objections
Claim 6 objected to because of the following informalities:  the term “receptor” should be amended to “acceptor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using a metal carbonate produced from a carbon dioxide mineralization step to produce S-adenosylmethionine and spermidine in the culture of A. thiooxidans, does not reasonably provide enablement for converting carbon dioxide into a useful substance as encompassed by the current claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. The methods of claim 1 and 13 and their dependent claims, 2-12, 14 are drawn to a process for converting carbon dioxide to a useful substance. The methods steps include a carbon dioxide Acidithiobacillus thiooxidans is grown in the presence of a medium and calcium carbonate and Ex. 3 teaches the analysis of the useful substance produced in Ex. 2.  The only useful substances described are S-adenosylmethionine and spermidine in the culture of A. thiooxidans. Therefore, one of ordinary skill in the art would not expect to be able to convert carbon dioxide into any useful substance as encompassed by the current claim language.  Thus, with the exception of the above useful substances and sulfur-oxidizing microorganisms, and in view of the lack of any specific guidance with respect to useful substances produced from any sulfur-oxidizing microorganism in the presence of a metal carbonate and sulfur other than what is encompassed by the claims, one skilled in the art would expect a trial and error process to determine which substances and microorganisms encompassed by the claims would apply to the as disclosed application, and would further have to determine through undue experimentation, without guidance from the specification, what substances are useful and produced according to the method as claimed. 
Undue experimentation would be required to practice the invention as claimed due to the quantity of experimentation necessary, limited amount of guidance and limited number of working examples in the specification; nature of the invention; state of .   



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13 and dependent claims 2-8, 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "useful substance" in claim 1, 13 and dependent claims 2-8, 11-14 is a relative term which renders the claim indefinite.  The term "useful substance" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of what is encompassed within the scope of the term a “useful substance” cannot be determined.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 12, 14 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Reed (US2010/0120104 A1).
Reed teaches a method of converting carbon dioxide to useful substances comprising the use of chemoautotrophic microorganisms including sulfur-oxidizing microorganisms for the fixation of carbon dioxide into organic compounds and useful products (0039-0044).  The method comprises introducing a carbon dioxide containing stream, atmosphere, water and/or dissolved or solid forms of inorganic carbon to sulfur-oxidizing microorganisms by pumping the carbon dioxide stream to a vessel containing nutrient media and a chemoautotrophic microorganisms including sulfur-oxidizing microorganisms, wherein the microorganisms perform chemosynthesis to fix inorganic carbon into organic compounds using energy stored in electron donors and the nutrient 
Regarding claim 6, Reed teaches electron acceptors including oxygen, nitrate and nitrite (0042). 
Regarding claims 7, 14,  the cell-free broth which has been filtered is directed to the vessels where the sulfuric acid is produced and treated with NaOH to produce a final product of dried metal sulfate (gypsum), i.e. CaSO4 (0133-0136). 
Halothiobacillus sp., Thiobacillus sp, Thiobacillus ferrooxidans, Acidianus sp., Hydrogenobacter sp., Thiomicrospira crunogena. (0061).
Regarding claim 12, Reed teaches the recovery of useful products including acetic acid, butanol, ethanol, organic acids and salts thereof (0046, 0096) and biomass product used for production of 1,3-propanediol or glycerol (0124).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed (US2010/0120104 A1) as applied to claims 1-4, 6-8, 12, 14 above, and further in view of Kim et al. (Chemosphere, vol. 87, 2012, p. 1091-1096).
The teachings of Reed are found above. 
Reed does not teach claim 5. 
Kim teaches the biomineralization-based conversion of carbon dioxide to calcium carbonate using carbonic anhydrase (CA). Kim teaches that CA catalyzes fast reversible hydration of carbon dioxide to bicarbonate for biological conversion of CO2 to valuable chemicals (abstract). CA is known for its rapid hydration of CO2 to HCO3, precipitated to form carbonate minerals (introduction, p. 1091-10921st parag). 
Therefore, it would have been obvious before the effective filing of the claimed invention to have used carbonic anhydrase in a step for converting carbon dioxide to a carbonate/bicarbonate in a biomineralization step given the teachings that CA is known for its rapid hydration of CO2 to HCO3, precipitated to form carbonate minerals by Kim. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed (US2010/0120104 A1) as applied to claims 1-4, 6-8, 12, 14 above, and further in view of Lee et al. (US2014/0377814 A1), Johnson (Encyclopedia of Microb. , 2009, 3rd edition, p. 107-126)  and Pathak et al. (Materials. Transactions, 2015, vol. 56, p. 1278-1286).
A. thiooxidans.  
Regarding claims 8, 11, 12, Lee teaches that sulfur-oxidizing chemolithoautotrophs use carbon dioxide in the presence of sulfur to convert the carbon dioxide into organic materials including succinic acid, lactic acid, and fatty acids (0025-0027, 0034, 0035, 0037, 0060, Table 4).
Johnson teaches A. thiooxidans to be a sulfur-oxidizing chemolithotrophic microorganism which use inorganic electron donors and fix carbon dioxide. They use sulfur as energy sources and are CO2 fixers (p. 1-2). 
Pathak teach the removal of metals from raw spent catalyst from a petroleum refinery using A. thiooxidans, wherein A. thiooxidans is cultured in the presence of sulfur (0K medium, section 2.1-2.2) producing a useful substance, i.e. water and a metal sulfate including Al2(SO4)3 (section 3.3, 2.1-3.3).
Therefore, it would have been obvious before the effective filing of the claimed invention to have substituted one known sulfur-oxidizing microorganism for another in a method for converting carbon dioxide to a useful product and the substitution would have yielded predictable results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697.  The examiner can normally be reached on M-Thu 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632